Citation Nr: 0827068	
Decision Date: 08/12/08    Archive Date: 08/18/08

DOCKET NO.  03-31 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD). 

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for hiatal hernia.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for left 
wrist disability with arthritis.

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for right 
wrist disability with arthritis.

6.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for left 
elbow arthritis.

7.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for right 
elbow arthritis.

8.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for low 
back disability.

9.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for left 
hand and finger disability with arthritis.

10.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for left 
ankle disability with arthritis.

11.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for right 
ankle disability with arthritis.

12.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for left 
foot disability.

13.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for right 
foot disability.

14.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for left 
knee disability with arthritis.  

15.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for right 
knee disability with arthritis.

16.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for blood 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The veteran had active duty service from August 1974 to 
August 1976 and from October 1980 to May 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran's notice of disagreement was received in 
December 2002.  A statement of the case was issued in 
February 2003, and a substantive appeal was received in 
October 2003.  The veteran appeared at a December 2007 Board 
hearing at the RO.  A transcript is of record.    

In a February 2002 statement, the veteran reopened a claim of 
entitlement to service connection for arm disability.  This 
matter is hereby referred to the RO for appropriate action.  

Although the appeal also originally included the issue of 
entitlement to a nonservice connected permanent and total 
evaluation, this benefit was granted by rating decision in 
May 2007 and is therefore no longer in appellate status.	

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

One of the issues before the Board is the veteran's claim of 
entitlement to service connection for PTSD.  At a Board 
hearing at the RO in December 2007, the veteran testified to 
several stressors: that he saw one sergeant shoot a hole 
through another sergeant's foot when he was assigned to Delta 
Company either in 1975 or 1976; that in 1975 he was stationed 
in Lebanon where several were injured during an evacuation; 
that when he was patrolling in Turkey in 1975 or 1976 he 
constantly felt endangered; that he was in Afghanistan in 
1975 and felt threatened by armed Afghanies; and that he was 
on a training mission in Sardinia and saw a bullet blow up a 
man and a boy.  The Board acknowledges that the RO did send a 
request for information to the National Personnel Records 
Center (NPRC) in May 2004 to determine the veteran's 
stressors.  The Board notes that a request should also be 
made to the Marine Corps University Archives in an attempt to 
verify further where the veteran was assigned while in 
service.  

By statement received in December 1996, the NPRC advised the 
VA to contact the Commandant of the Marine Corps in Quantico, 
Virginia for the veteran's second period of service since 
there were no service treatment records on file at the NPRC.  
As noted by the veteran's representative at the December 2007 
hearing before the Board at the RO, it appears that such 
attempt has not made to date.  The Board does acknowledge 
that a request for information was sent to the NPRC in June 
2004 and in response the NPRC did send personnel records that 
covered the veteran's second period of service in the 
military.  The Board notes, however, that the request was 
specifically made for the veteran's personnel file showing 
unit of assignment, dates of assignment, participation in 
combat operations, wounds in action, awards and decorations, 
and official travel outside the United States.  The May 2004 
request was specifically not a request for service treatment 
records for the veteran's second period of service.  The 
Board believes that an attempt should be made to contact the 
Commandant of the Marine Corps and obtain the veteran's 
treatment records for his second period of service before the 
Board can proceed with appellate review.

Also, it appears to the Board that there are outstanding 
private medical records.  
Transcripts from the December 2007 Board hearing at the RO 
show that the veteran was being treated for hypertension by a 
Dr. Cahn.  The Board notes that a review of the medical bills 
and an October 2002 discharge instruction reveal that the 
veteran was treated by Muhammad A. Khan, M.D.  It is unclear 
to the Board whether these are two different doctors or the 
same doctor whose name was misspelled in the transcript.  
Nevertheless, treatment records from Dr. Cahn and/or Dr. Khan 
are not of record.  The veteran further testified that he was 
diagnosed with hiatal hernia and hypertension when he was 
seen at a private hospital in Woodbridge, Virginia while in 
service.  The aforementioned evidence is also not of record.   

The veteran is also attempting to reopen a claim of service 
connection for left and right wrist disability with 
arthritis, left and right elbow arthritis with arthritis, low 
back disability, left hand and finger disability, left and 
right ankle disability with arthritis, left and right foot 
disability, left and right knee disability, and blood 
disorder, which are the subjects of a prior final decision.  
See generally 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. §§ 3.159, 3.156 (2007).  Although the RO may have 
determined that new and material evidence was received to 
reopen the claims, the Board is not bound by that 
determination and must nevertheless consider whether new and 
material evidence has been received.  Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001). 
   
The United States Court of Appeals for Veterans Claims 
(Court), in Kent v. Nicholson, 20 Vet. App. 1 (2006) provided 
that in order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a 
special type of evidence - evidence that is both new and 
material.  The terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA 
claimants.  Because these requirements define particular 
types of evidence, VCAA notice requires that VA inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that 
must be presented.  VA must notify a claimant of the evidence 
and information that is necessary to reopen the claim, and 
notify the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim.  
VA must consider the bases for the prior denial and notify 
the claimant of the type of evidence that would be necessary 
to substantiate the elements required to establish service 
connection that were found insufficient in the previous 
denial.  The Board is unable to conclude that the letters 
sent to the veteran by the RO in April 2002, October 2003 and 
March 2006 comply with the judicial holding in Kent.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should prepare a request to 
the Commandant of the Marine Corps in 
Quantico, Virginia for the veteran's 
service treatment records.   

2.  The RO should also prepare a request 
to the Marine Corps University Archive 
and request corroboration of the 
stressors claimed by the veteran.

3.  If, and only if, a claimed 
stressor(s) is corroborated, then the 
veteran should be scheduled for another 
VA PTSD examination.  The examiner should 
be furnished the claims file for review 
and the RO should clearly inform the 
examiner of the details of the 
corroborated stressor(s).  Any medically 
indicated special tests should be 
conducted.  If the examiner finds that a 
diagnosis of PTSD is warranted, then the 
examiner should clearly report whether 
the PTSD is related to the corroborated 
stressor(s).  

4.  Action should be taken to contact the 
veteran and obtain appropriate consents 
to the release of medical records.  The 
Board is particularly interested in the 
following: medical records from Dr. Cahn 
and/or Dr. Khan and the unidentified 
hospital in Woodbridge, Virginia.

5.  The RO should then take appropriate 
action to request copies of all medical 
records from the above-listed medical 
care providers and any which the veteran 
may later identify.

6.  The RO should send the appellant a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the types 
of evidence needed to reopen his claims 
of service connection for left and right 
wrist disability with arthritis, left and 
right elbow arthritis with arthritis, low 
back disability, left hand and finger 
disability, left and right ankle 
disability with arthritis, left and right 
foot disability, left and right knee 
disability, and blood disorder in 
relation to the basis for the prior 
denial of the claim in keeping with the 
Court's holding in Kent v. Nicholson, 20 
Vet. App. 1 (2006).  The notice should 
also notify the claimant of the evidence 
and information that is necessary to 
establish entitlement to the underlying 
service connection claims.

7.  Thereafter, the RO should review the 
expanded record and determine if the 
veteran's claims are warranted.  If the 
benefits sought on appeal are not 
granted, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




